Judgment of conviction of the County Court of Westchester county, and order reversed and new trial ordered upon the grounds, first, that the identity of the defendant with the person or persons committing the crime of burglary'on May 26, 1908, is not established beyond a reasonable doubt; and, second, that the learned trial judge erred in admitting the testimony given upon the trial of the witness Debarberi ■ for the purpose. of impeaching the said Debarberi, who had been called by the People. Jenks, P. j:, Hirschberg, Burr,' Woodward and Rich, JJ., concurred.